Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This action is responsive to remarks and amendment filed on 2/26/2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-20 are pending in this Office Action. Claims 1, 12 and 19 are independent claims.


Remarks
The claims and only the claims form the metes and bounds of the invention will be addressed.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1].  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.
Response to Arguments
Applicant's arguments with respect to claims 1-20 have been fully considered but they are not persuasive.
Regarding the amended claims 1, 12 and 19, the applicant added new limitations and argued that the prior art does not teach the amended claim.
In response to the amendment and the argument, the examiner respectfully submits that Egan in view of Korlapati explicitly teaches the features as the amended claims, 1, 12 and 19 per the rejection under 103(a).  Please see the mapping below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Egan et al. (US Pub. No. 2012/0023092 A1), hereinafter “Egan” in view of Korlapati et al. (US Pub. No. 2014/0280036 A1), hereinafter “Korlapati”.
Regarding claim 1, Egan teaches a method, comprising: 
generating a first dynamic query execution plan for a query on a second time the query is processed against a database, and feedback from each of the executed fragments is used to improve planning of following fragments of the first dynamic query execution plan (Egan, See [0034], In one embodiment, the DBMS 150 manages which data objects reside in the database cache to improve performance of the DBMS and requesting applications. To this end, the DBMS tracks access patterns associated with data objects. Based on the access patterns, the Based on the memory residency priority for a given data object, the DBMS determines an access plan for a received query. Taking the memory residency priority into account in determining the access plan may yield more efficient access plans in some cases. Accordingly, the performance of the DBMS 150 in servicing requests may be improved);
 controlling generation of a second dynamic query execution plan for the query on the second time the query is processed against the database based on the feedback from each of the executed fragments comprising statistics feedback and/or results feedback (Egan, See [0046], In one embodiment, the statistics manager 212 performs statistical analysis on data objects stored in the database 153, to determine structures of the data objects and distributions of data values in the data objects. As further described below in conjunction with FIGS. 3-4, in some embodiments, the DBMS 150 provides a feedback loop that includes at least the query optimizer 204 and the cache manager 208); and
 determining, based on resource costs, whether to cache the first dynamic query execution plan, the second dynamic query execution plan, or no query execution plan for subsequent times the query is encountered for processing against the database (Egan, See [0050], In one embodiment, the cache manager 208 manages data objects in the database cache 210. The cache manager 208 schedules I/O operations for moving the data objects from the database 154 to the database cache 210. The cache manager 210 also determines a memory residency priority for a data object, based on usage of the data object by the database engine 206. Further, the cache manager 210 provides a feedback mechanism to the query optimizer 204. Using the feedback mechanism, the query optimizer 204 may tailor subsequent access plans based on predefined criteria. The criteria may include memory resource availability, a likelihood that data objects accessed by the subsequent access plans reside in the database cache 210, and a frequency with which each of the data objects are accessed by previous access plans and/or by the subsequent access plans. Accordingly, the query optimizer 204 may generate access plans that specify for data objects to be pre-loaded to be used during execution of the access plan) and does not explicitly disclose wherein fragments of the first dynamic query execution plan are executed individually until the query has been executed.
However, Korlapati teaches wherein fragments of the first dynamic query execution plan are executed individually until the query has been executed (Korlapati, See [0012], A "plan fragment" is a series of one or more steps generated for a request fragment.  See [0018], At 120, the query plan selector fragments the request into sequential fragments when the dynamic plan generation is selected. The plan fragment for each selected fragment can be independently executed but provides feedback, results, or statistical information to subsequent processing of the remaining request from which the request fragment is selected).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Egan and Korlapati because Korlapati provides techniques for improving complex database queries are provided. A determination is made whether to adopt a static or dynamic query execution plan based on metrics. When the dynamic query execution plan is used, a request fragment of the request is planned and the corresponding plan fragment is executed. The processed fragment provides feedback related to its processing to the remaining request and the process is repeated on the remaining request until the request is completed (Korlapati, See ABSTRACT) can be utilized by Egan to actively monitor and evaluate the query execution plan to improve the system performance.

Egan teaches a method, comprising: 
identifying a query having a first dynamically-generated query execution plan a second time the query is submitted for processing, and feedback from each -3- 30145.0501US01of the executed fragments is used to improve planning of following fragments of the first dynamically-generated query execution plan (Egan, See [0034], In one embodiment, the DBMS 150 manages which data objects reside in the database cache to improve performance of the DBMS and requesting applications. To this end, the DBMS tracks access patterns associated with data objects. Based on the access patterns, the DBMS determines a memory residency priority for keeping each data object in the database cache. Based on the memory residency priority for a given data object, the DBMS determines an access plan for a received query. Taking the memory residency priority into account in determining the access plan may yield more efficient access plans in some cases. Accordingly, the performance of the DBMS 150 in servicing requests may be improved); 
updating a cache entry in cache for the query (Egan, See [0033], For example, the DBMS 150 retrieves index entries and data rows from storage (e.g., disk or tape) into a database cache (e.g., in main memory).); 
populating the cache entry with a first query plan type and first performance costs associated with producing the first dynamically-generated query execution plan (Egan, See [0046], In one embodiment, the statistics manager 212 performs statistical analysis on data objects stored in the database 153, to determine structures of the data objects and distributions of data values in the data objects. As further described below in conjunction with FIGS. 3-4, in some embodiments, the DBMS 150 provides a feedback loop that includes at least the query optimizer 204 and the cache manager 208); 
obtaining the first query plan type and first performance costs from the cache entry (Egan, See [0039], In one embodiment, a cost-based query optimizer includes information on multiple alternative ways that a query statement may be converted into an access plan. The cost-based query optimizer determines an estimated cost for executing each alternative access plan. The cost-based query optimizer then determines the access plan having the lowest estimated cost. In determining an estimated cost for executing an access plan, the cost-based query optimizer may take into account memory residency priorities determined by the cache manager 208);
 instructing a query optimizer to produce a second dynamically-generated query execution plan for the query based on the first query plan type and the feedback from each of the executed fragments comprising statistics feedback and/or results feedback (Egan, See [0046], In one embodiment, the statistics manager 212 performs statistical analysis on data objects stored in the database 153, to determine structures of the data objects and distributions of data values in the data objects. As further described below in conjunction with FIGS. 3-4, in some embodiments, the DBMS 150 provides a feedback loop that includes at least the query optimizer 204 and the cache manager 208), and 
obtaining second performance costs for producing the second dynamically-generated query execution plan (Egan, See [0039], In one embodiment, a cost-based query optimizer includes information on multiple alternative ways that a query statement may be converted into an access plan. The cost-based query optimizer determines an estimated cost for executing each alternative access plan. The cost-based query optimizer then determines the access plan having the lowest estimated cost. In determining an estimated cost for executing an access plan, the cost-based query optimizer may take into account memory residency priorities determined by the cache manager 208. See [0046], in some embodiments, the DBMS 150 provides a feedback loop that includes at least the query optimizer 204 and the cache manager 208); 
comparing the first performance costs against the second performance costs; and caching, in the cache entry, one of the first dynamically-generated query execution plan, the second dynamically-generated query execution plan, a statically-generated query execution plan for the query, and no query execution plan based on the comparing (Egan, See [0050], In one embodiment, the cache manager 208 manages data objects in the database cache 210. The cache manager 208 schedules I/O operations for moving the data objects from the database 154 to the database cache 210. The cache manager 210 also determines a memory residency priority for a data object, based on usage of the data object by the database engine 206. Further, the cache manager 210 provides a feedback mechanism to the query optimizer 204. Using the feedback mechanism, the query optimizer 204 may tailor subsequent access plans based on predefined criteria. The criteria may include memory resource availability, a likelihood that data objects accessed by the subsequent access plans reside in the database cache 210, and a frequency with which each of the data objects are accessed by previous access plans and/or by the subsequent access plans. Accordingly, the query optimizer 204 may generate access plans that specify for data objects to be pre-loaded to be used during execution of the access plan) and does not explicitly disclose wherein fragments of the first dynamic query execution plan are executed individually until the query has been executed.
However, Korlapati teaches wherein fragments of the first dynamic query execution plan are executed individually until the query has been executed (Korlapati, See [0012], A "plan fragment" is a series of one or more steps generated for a request fragment.  A "dynamic plan" (includes plan fragments) is a plan generated incrementally using feedback or results or statistical information from intermediate spools. "Incremental Planning and Execution (IPE)" is a framework to produce and execute the dynamic plans. See [0018], At 120, the query plan selector fragments the request into sequential fragments when the dynamic plan generation is selected. The plan fragment for each selected fragment can be independently executed but provides feedback, results, or statistical information to subsequent processing of the remaining request from which the request fragment is selected).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Egan and Korlapati because Korlapati provides techniques for improving complex database queries are provided. A determination is made whether to adopt a static or dynamic query execution plan based on metrics. When the dynamic query execution plan is used, a request fragment of the request is planned and the corresponding plan fragment is executed. The processed fragment provides feedback related to its processing to the remaining request and the process is repeated on the remaining request until the request is completed (Korlapati, See ABSTRACT) can be utilized by Egan to actively monitor and evaluate the query execution plan to improve the system performance.

Regarding claim 19, Egan teaches a database, comprising: 
at least one hardware processor (Egan, See [0026], processor); 
a non-transitory computer-readable storage medium having executable instructions representing a query cache manager (Egan, See [0017], computer readable medium(s) may be utilized); 
the query cache manager configured to execute on the at least one hardware processor from the non-transitory computer-readable storage medium and to perform processing (Egan, See [0035], FIG. 2 is a block diagram illustrating the DBMS 150 of FIG. 1, according to one embodiment of the invention. As shown, the DBMS 150 includes a query parser 202, a query optimizer 204, a database engine 206, a cache manager 208, and a statistics manager 212. The cache manager 208 includes a database cache 210. The DBMS 150 may interact with the application 152 or a user by receiving query statements from the application 152 or the user. The query statements may result in retrieval of data stored in the database 154) to: 
retain first costs for a first dynamic generated query plan generated for a query a first time the query is submitted to the database along with a first plan type associated with the first dynamic generated query plan and feedback from each of the executed fragments is used to improve planning of following fragments of the first dynamic generated query plan (Egan, See [0034], In one embodiment, the DBMS 150 manages which data objects reside in the database cache to improve performance of the DBMS and requesting applications. To this end, the DBMS tracks access patterns associated with data objects. Based on the access patterns, the DBMS determines a memory residency priority for keeping each data object in the database cache. Based on the memory residency priority for a given data object, the DBMS determines an access plan for a received query. Taking the memory residency priority into account in determining the access plan may yield more efficient access plans in some cases. Accordingly, the performance of the DBMS 150 in servicing requests may be improved); 
generate a second dynamic generated query plan for the query the second time the query is submitted to the database that is based on the feedback from each of the executed fragments comprising statistics feedback without any intermediate results feedback along with second costs for the second dynamic generated query plan (Egan, See [0046], In one embodiment, the statistics manager 212 performs statistical analysis on data objects stored in the 150 provides a feedback loop that includes at least the query optimizer 204 and the cache manager 208); 
determine, the second time, whether to cache a new first dynamic generated query plan generated on the second time, the second dynamic generated query plan or no query plan based on the first plan type, the first costs, and the second costs; execute any cached plan present in the cache a third time the query is submitted to the database (Egan, See [0050], In one embodiment, the cache manager 208 manages data objects in the database cache 210. The cache manager 208 schedules I/O operations for moving the data objects from the database 154 to the database cache 210. The cache manager 210 also determines a memory residency priority for a data object, based on usage of the data object by the database engine 206. Further, the cache manager 210 provides a feedback mechanism to the query optimizer 204. Using the feedback mechanism, the query optimizer 204 may tailor subsequent access plans based on predefined criteria. The criteria may include memory resource availability, a likelihood that data objects accessed by the subsequent access plans reside in the database cache 210, and a frequency with which each of the data objects are accessed by previous access plans and/or by the subsequent access plans. Accordingly, the query optimizer 204 may generate access plans that specify for data objects to be pre-loaded to be used during execution of the access plan) and does not explicitly disclose wherein fragments of the first dynamic query execution plan are executed individually until the query has been executed.
However, Korlapati teaches wherein fragments of the first dynamic query execution plan are executed individually until the query has been executed (Korlapati, See [0012], A The plan fragment for each selected fragment can be independently executed but provides feedback, results, or statistical information to subsequent processing of the remaining request from which the request fragment is selected).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Egan and Korlapati because Korlapati provides techniques for improving complex database queries are provided. A determination is made whether to adopt a static or dynamic query execution plan based on metrics. When the dynamic query execution plan is used, a request fragment of the request is planned and the corresponding plan fragment is executed. The processed fragment provides feedback related to its processing to the remaining request and the process is repeated on the remaining request until the request is completed (Korlapati, See ABSTRACT) can be utilized by Egan to actively monitor and evaluate the query execution plan to improve the system performance.


Claims 2-3, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Egan in view of Korlapati as applied to claims 1, 12 and 19 above, and further in view of Friedman et al. (US Pub. No. 2008/0313131 A1), hereinafter “Friedman”.
Regarding claim 2, Egan in view of Korlapati does not explicitly disclose the method of claim 1, wherein generating further includes creating a template for the query when the query is a parameterized query on a first time the query is processed entry.
Friedman teaches the method of claim 1, wherein generating further includes creating a template for the query when the query is a parameterized query on a first time the query is processed entry (Friedman, See [0031]-[0046]). 
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Egan and Korlapati and Friedman because Friedman provides systems and methods that generate specialized plans for compiling SQL queries. A plan generator component scans the query representation for parameter sensitive predicates and evaluates each predicate individually based on the parameter values. Accordingly, queries can be identified not only based on their structures, but also based on their parameter conditions. The specialized plans are more efficient for particular values, wherein queries that employ such values are optimally executed (Friedman, See ABSTRACT) can be utilized by Egan and Korlapati to dynamical generate query plan caching.	

Regarding claim 3, Egan in view of Korlapati and Friedman further teaches the method of claim 2, wherein creating further includes storing a first statically-generated parameter-based query execution plan with peek values for parameters of the parameterized query and a second statically-generated parameter-based query execution plan with non-peek values in the cache for the template (Friedman, See [0031]-[0046]). 
Regarding claim 17, Egan in view of Korlapati and Friedman further teaches the method of claim 12, wherein identifying further includes identifying the query as a parameterized query and creating a query template for the query that includes parameter variables replaceable in the query the second time with actual parameter values provided with the query a first time the query is processed and maintaining the query template within the cache entry (Friedman, See [0031]-[0046]). 
Regarding claim 20, Egan in view of Korlapati and Friedman further teaches the database of claim 19, wherein cache manager is further configured to perform processing to: identify when the query is a parameterized query on a first time the query is processed and maintain a template for the query in the cache along with a static plan for peek values associated with parameters of the query and a second static plan for non-peek values associated with the query (Friedman, See [0031]-[0046]).

Claims 4-11, 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Egan in view of Korlapati as applied to claims 1, 12 and 19 above, and further in view of Chaudhuri et al. (US Pub. No. 2009/0094191 A1), hereinafter “Chaudhuri”.
Regarding claim 4, Egan in view of Korlapati does not explicitly disclose the method of claim 1, wherein generating further includes updating a cache entry in the cache for the first dynamic query execution plan and storing a plan type associated with the first dynamic query execution plan in the cache entry for the query.
However, Chaudhuri teaches the method of claim 1, wherein generating further includes updating a cache entry in the cache for the first dynamic query execution plan and storing a plan type associated with the first dynamic query execution plan in the cache entry for the query (Chaudhuri, See [0076]). 
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Egan and Korlapati and Chaudhuri because Chaudhuri provides a proactive monitoring mechanism for correcting the choice of access methods Chaudhuri, See ABSTRACT) can be utilized by Egan and Korlapati to dynamical generate query plan caching.	

Regarding claim 5, Egan in view of Korlapati and Chaudhuri further teaches the method of claim 4, wherein creating further includes storing first resource costs associated with generating the first dynamic query execution plan in the cache entry (Chaudhuri, See [0076]). 
Regarding claim 6, Egan in view of Korlapati and Chaudhuri further teaches the method of claim 1, wherein generating further includes receiving further includes receiving the first dynamic query execution plan from a query optimizer with no changes to execution plan processing requested of the query optimizer (Chaudhuri, See [0076]). 
Regarding claim 7, Egan in view of Korlapati and Chaudhuri further teaches the method of claim 6, wherein controlling further includes restricting the query optimizer to generate the second dynamic query execution plan based on statistics feedback without any results feedback used in developing the second dynamic query execution plan (Chaudhuri, See [0076]). 
Regarding claim 8, Egan in view of Korlapati and Chaudhuri further teaches the method of claim 6, wherein restricting further includes instructing, by the query optimizer, an access module processor (AMP) to provide the statistics feedback for query fragments regardless of a size of the results feedback associated with the query fragments (Chaudhuri, See [0073]-[0075]). 
Regarding claim 9, Egan in view of Korlapati and Chaudhuri further teaches the method of claim 1, wherein determining further includes lowering a weight associated with parsing the query in the resource costs for the second dynamic query execution plan (Chaudhuri, See [0037]-[0039]). 
Regarding claim 10, Egan in view of Korlapati and Chaudhuri further teaches the method of claim 1 further comprising: storing the first dynamic query execution plan in cache based on the determining; and processing the query from the cache on the subsequent times against the database avoiding parsing, optimizing, and query plan generation for the query (Chaudhuri, See [0030]). 
Regarding claim 11, Egan in view of Korlapati and Chaudhuri further teaches the method of claim 1 further comprising: at predefined intervals of the subsequent times, iterating back to the generating the query based on updated resource costs (Chaudhuri, See [0032]-[0033]). 
Regarding claim 13, Egan in view of Korlapati and Chaudhuri further teaches the method of claim 12 further comprising, detecting the query a third time, obtaining the cache entry and when the cache entry includes a cached plan based on the caching, execute the cached plan from the cache entry (Chaudhuri, See [0030]). 
Regarding claim 14, Egan in view of Korlapati and Chaudhuri further teaches the method of claim 13 further comprising, ignoring parsing, optimizing, planning, and costing the query the third time when the cached plan is in the cache entry (Chaudhuri, See [0030]). 
Regarding claim 15, Egan in view of Korlapati and Chaudhuri further teaches the method of claim 14 further comprising, periodically costing the cached plan after detection of the query beyond the third time producing third performance costs, comparing the third performance costs and cached plan costs in the cache entry against a threshold difference; and executing the query from the cached plan (Chaudhuri, See [0030]). 
Regarding claim 16, Egan in view of Korlapati and Chaudhuri further teaches the method of claim 15, wherein periodically costing further includes on a next occurrence of the query after the threshold difference is exceeded removing the cached plan from the cached entry (Chaudhuri, See [0030]). 
Regarding claim 18, Egan in view of Korlapati and Chaudhuri further teaches the method of claim 12, wherein instructing further includes instructing the query optimizer to instruct the access module processors to provide statistics feedback without results feedback for producing the second dynamically-generated query execution plan (Chaudhuri, See [0076]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Examiner’s note: Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846 and whose email address is shiow-jy.fan@uspto.gov.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/            Primary Examiner, Art Unit 2168